EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of MatlinPatterson FA Acquisition LLC, MatlinPatterson LLC, MatlinPatterson Asset Management LLC, MatlinPatterson Global Advisers LLC, MatlinPatterson Global Partners II LLC, MatlinPatterson Global Opportunities Partners II L.P., MatlinPatterson Global Opportunities Partners (Cayman) II L.P., David J. Matlin, and Mark R. Patterson, on behalf of each of them a statement on Schedule 13D (including amendments thereto) with respect to shares of common stock, par value $0.01 per share, of First Albany Companies Inc., a New York corporation, and that this Agreement be included as an Exhibit to such joint filing. This Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 26th day of February 2008. MATLINPATTERSON FA ACQUISITION LLC By: /s/Mark R. Patterson Name: Mark L. Patterson Title: Member MATLINPATTERSON LLC By: /s/Mark R. Patterson Name: Mark R Patterson Title: Member MATLINPATTERSON ASSET MANAGEMENT LLC By: /s/Mark R. Patterson Name: MarkR. Patterson Title: Chairman MATLINPATTERSON GLOBAL ADVISERS LLC By: /s/Mark R. Patterson Name: Mark R. Patterson Title: Chairman MATLINPATTERSON GLOBAL PARTNERS II LLC By: /s/Mark R. Patterson Name: Mark R. Patterson Title: Director MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS II L.P. By: MatlinPatterson Global Partners II LLC, its general partner By: /s/Mark R. Patterson Name: Mark R. Patterson Title: Director MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (Cayman) L.P. By: MatlinPatterson Global Partners II LLC, its general partner By: /s/Mark R. Patterson Name: Mark R. Patterson Title: Director DAVID J. MATLIN By: /s/David J. Matlin Name: David J. Matlin MARK R. PATTERSON By: /s/Mark R. Patterson Name: Mark R. Patterson 2
